Citation Nr: 0103747	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The application form for dependency and indemnity 
compensation (DIC), received by the RO in November 1996, 
reflects that the veteran served on active duty from December 
1959 to June 1979.  However, the dates of active duty are not 
verified by any evidence in the claims file that is generally 
accepted by the Board for the purpose of verifying a 
veteran's period of service, such as a DD Form 214 or a 
response from the National Personnel Records Center (NPRC) in 
St. Louis verifying dates of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the cause of death of the veteran.


REMAND

In this case, the RO received the appellant's claim for 
benefits in November 1996.  Portions of computer-generated 
documents, dated in December 1996, which have been 
highlighted in yellow, appear to indicate that the veteran's 
claims folder may have been destroyed ("FLD DESTROYD").  
(The file before the Board is not the usual type of folder 
used for a claims file but is of a different design and 
color.)  One of these documents also notes a "Date of 
Transfer" as "06-22-93" and a "Prior Location" as 
"376".

A death certificate of record shows that the veteran died in 
June 1993 at a private medical center.  The appellant 
asserted in a statement received by the RO in April 1998 
that, in late April or May 1993, while the veteran was still 
in a coma at the private facility, "some papers were filed 
to get [him] into a [VA] Hospital in Gainesville or Lake 
City . . . ."  She further claimed that records were 
available at that time for review because the veteran was 
placed on a waiting list to be transferred to a VAMC.  In 
January 1998, the appellant had submitted a statement, dated 
in July 1993, from a private physician who described the 
veteran's condition at the time of his arrival in the 
hospital emergency room in April 1993 until his death in June 
1993 and who confirmed that the reasons for the veteran's 
hospitalization were "definitely life threatening."  This 
evidence suggests that, between April and June 1993, the 
appellant may have claimed, on behalf of the veteran, VA 
hospital care as well as payment and reimbursement for 
expenses of private medical services not previously 
authorized by VA under Chapter 17 of the statute governing VA 
benefits.  See 38 U.S.C.A. § 1703, 1710 (West 1991 & Supp 
2000); 38 C.F.R., Part 17.  Such a claim would have been 
adjudicated by a VAMC.

In December 1996, the RO requested the veteran's service 
medical records from the NPRC in St. Louis.  In April 1997, 
the RO requested the records again and later that month, the 
NPRC replied, "Currently out of file for the above registry 
#.  Please resubmit in 60 days."  Printouts of e-mails show 
that the RO requested the records again in May 1997 and again 
received a negative reply.

The NPRC did not verify the dates of service listed on VA 
Form 70-3101-4, Request for Information.  The dates of 
service listed were from December 1973 to June 1979, although 
the appellant listed the veteran's active duty period as 
having begun in 1959 and she has submitted a few copies of 
service medical records that she had in her possession which 
are dated as early as 1960.

Another VA Form 70-3101-4, Request for Information, is of 
record which the RO received in February 1998.  The address 
code on the form is "13" which is the address code for the 
NPRC.  See VBA ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1). 
Part III, Chapter 4, Change 52, 4.01b(1).  A piece of paper 
is stapled to the form on which it is stated, "The record 
needed to respond to your request is currently charged out in 
response to a prior VA 3101.  You will receive a reply as 
soon as possible."  Under "Signature and Title" at the 
bottom of the Form, there is no stamp or signature indicating 
that the stapled-on reply was from the NPRC.  Once again, the 
dates of service were not verified.  

In May 1998, the RO requested records from 1993 from the 
VAMCs in Gainesville and in Lake City.  In January 1999, the 
decision review officer (DRO) noted that a request had been 
sent to "376" with a response received that the file had 
been destroyed and that three requests had been sent to the 
Navy with a response each time that the service medical 
records were charged out.  It was also noted that the VAMC, 
Gainesville, stated that it did not have any records and that 
the VAMC, Lake City, had not responded to the May 1998 
request.  In January 1999, the RO requested service medical 
records by facsimile from the "Navy Personnel Command".

In February 1999, the RO wrote to the appellant to notify her 
of the attempts it had made to obtain the veteran's records.  
The RO noted that it had requested records from the Navy four 
times including the most recent request which was sent the 
previous month.  The RO stated that, in reply to the three 
prior requests, "the Navy responded your husband's records 
had been charged out, and they would forward them to this 
office when returned -- without such records having been sent 
to this office."  In response to indications from the 
appellant that the veteran's complete medical file may have 
been forwarded to the Lake City or Gainesville VAMCs in 1993, 
the RO noted that it had attempted to obtain records from 
these facilities and that "Gainesville responded they did 
not have any records pertaining to your husband and our Lake 
City facility failed to respond."  The RO informed the 
appellant that another request would be sent to the Lake City 
VAMC.

In March 1999, the RO send another request "for service 
med[ical] records (particularly discharge exam[ination] 
report) submitted in connection with admission request."  No 
reply from the Lake City VAMC is of record.  In September 
1999, the RO issued a statement of the case, and in November 
1999, the appellant's substantive appeal was received in 
which she requested a hearing before a VA hearing officer.

In November 1999, the RO documented the claims folder with 
notes that detailed the attempts that had been made to obtain 
the veteran's records.  The notes reflected that "Navy (376) 
had indicated vet[eran]'s file had been destroyed."  The 
notes also reflected that the RO telephoned the Lake City 
facility which reported that no records pertaining to the 
veteran were at that VAMC and that it had no record of the 
previous "AMIE" requests for records.

At a hearing held in March 2000, the appellant testified that 
the veteran had reported to her at the time of his separation 
in 1979 that an EKG performed at separation had been abnormal 
and that he had to undergo a second EKG.  She stated that the 
Navy did not say that anything was wrong on the second EKG so 
she and the veteran assumed it had been normal.  The 
appellant also testified that the veteran had never been 
treated for a cardiac condition between his discharge from 
service in 1979 and the time of his death in 1993.  When the 
DRO assured the appellant that Lake City and Gainesville 
VAMCs had reported that they did not have any records on the 
veteran, the appellant stated that they would have no 
"treatment" records there because the veteran had never 
been treated there, but that one of those facilities had put 
the veteran on a waiting list for admission there in 1993, 
and the appellant indicated that she believed that the 
decision to admit him was based on the facility's review of 
service medical records of the veteran.

The appellant indicated at the hearing that she herself had 
had the records at one point but she could not recall whether 
she had given them to a County Veterans Service Officer to 
send to the Lake City VAMC or whether she sent them to the 
VAMC herself.  She stated that at the time one VAMC was under 
construction or reconstruction and that the other VAMC was 
full and so she was trying to get the veteran on a waiting 
list.  She stated that, after the veteran's death, she was 
called by someone at the Lake City VAMC who told her that the 
veteran had been accepted on the waiting list, and she stated 
that she believed, therefore, that the records had been 
reviewed at that time.

At the end of the hearing, the DRO assured the appellant that 
he would again attempt to obtain records from the Lake City 
VAMC.  When the appellant asked him why her husband's records 
were not in St. Louis, the DRO stated that he did not know 
because, according to the VA's records, the veteran had never 
filed a disability claim for benefits with the VA and, 
despite five attempts to obtain records from the Navy, the 
Navy reported that it did not have any records.  A printout 
of notes on a computer screen showed that the DRO did call 
both the Lake City VAMC and the Gainesville VAMC and that 
files supervisors there again searched for the service 
medical records of the veteran but did not find them.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the new law provides in pertinent part,

Whenever the Secretary attempts to obtain 
records from a Federal department or 
agency . . . the efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the terminal 
hospital report for the veteran's 
hospitalization from April 1993 to his 
death in June 1993 from the Orange Park 
Medical Center.

2.  The RO should attempt to verify the 
dates of the veteran's service and the 
character of discharge with the NPRC or 
the Navy or other appropriate 
organization, and the RO should 
appropriately document the verification 
of service and the character of discharge 
in the claims file.

3.  Current versions of the M21-1 provide 
that the determination for eligibility 
for hospital care is a basic function of 
the medical activity to which application 
for treatment is made.  See M21-1, 
Chapter 23, Subchapter I, 23.01.  The 
M21-1 also provides that the medical 
facility frequently requires certain 
basic information from the Veterans 
Service Center and that an AMIE request 
or VA Form 10-7131 will be initiated by 
the medical authority advising what 
information is required.  Id. 

The appellant contends that the Lake City 
or Gainesville VAMC placed the veteran on 
a waiting list for admission in April or 
May of 1993.  The RO should attempt to 
ascertain whether any records would have 
been kept by the VAMC regarding its 
determination that the veteran was 
eligible for admission to the VA facility 
in 1993.  The M21-1 suggests that a VAMC 
would require "certain basic information 
from the Veterans Service Center" in 
making such an eligibility determination 
and may use "an AMIE request or VA Form 
10-7131" in obtaining this information.  
The RO should ascertain whether such 
procedures would have been used by the 
VAMC in 1993 and, if so, whether there 
would be any computer or other types of 
records of the VAMC's actions in obtaining 
information or of its deliberation process 
in determining the veteran's eligibility 
for admission to the VAMC.

The RO should explain whether it would 
have been the usual procedure for the VAMC 
in 1993 to have obtained the veteran's 
service medical records directly from the 
NPRC in order to render a determination on 
the veteran's eligibility for hospital 
admission.  The RO should also attempt to 
ascertain and explain whether it would 
have been the usual procedure in 1993 for 
the VAMC to have destroyed any records 
that it may have had in its possession 
once it was notified of the veteran's 
death or whether the VAMC would have 
forwarded those records to another place.  
If any records are available from a 
determination made by the VAMC in 1993 
that the veteran was eligible for 
admission, those records should be 
obtained from the VAMC by the RO.

3.  The RO should explain the significance 
of the "date of transfer" of "6-22-93" 
on the December 1996 computer printout at 
the bottom of the file in this case and 
what "376", which is shown as the "prior 
location", stands for.  The January 1999 
notes of the DRO speak of "376" and of 
"the Navy" as if "376" and the Navy are 
not the same ("We sent a request to 376, 
response rec'd file destroyed.  We then 
sent three requests to the 
Navy . . . .").  To the contrary, 
however, the November 1999 notes of the RO 
suggest that "376" is a code for "the 
Navy" ("Navy (376) had indicated 
vet[eran]'s file had been 
destroyed . . . .").  The RO should 
explain -- if an explanation is possible 
from a reading of the computer printouts 
in the file -- what it was that was 
transferred on June 22, 1993, (that is, 
was it the veteran's claims folder or some 
other file?) and from where and to where 
it was transferred.  The RO should also 
clarify whether it used the term "the 
Navy" to mean the NPRC in its notes in 
the file or whether it actually requested 
records from the service department in 
addition to the NPRC.

The RO should attempt again to obtain the 
veteran's service medical records from the 
NPRC or other repository.  If the request 
is unsuccessful, the RO should attempt to 
ascertain why the NPRC previously 
responded that the file was "charged out" 
and whether it can be determined to whom 
the file was "charged out" and when it 
was "charged out".  The RO should follow 
all procedures in place for reconstructing 
records or rebuilding a claims folder in 
cases where records have been destroyed or 
are missing.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should assure 
that its efforts to obtain the pertinent 
records from Federal agencies (including 
the VAMC and the NPRC) continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



